Citation Nr: 0810265	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes.

2.  Entitlement to an increase in the ratings for right 
shoulder strain, currently assigned "staged" ratings of 0 
percent prior to April 18, 2005, and 10 percent from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1982 to October 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for lumbosacral strain with degenerative 
changes, and for right shoulder strain, each rated 
noncompensable, effective November 1, 2003.  

In August 2006, the RO increased the rating for lumbosacral 
strain to10 percent, effective from November 1, 2003 (i.e., 
for the entire appeal period), and increased the rating for 
right shoulder strain to 10 percent, effective April 18, 
2005.  The matter of the rating for the right shoulder 
disability is characterized to reflect that "staged" 
ratings are assigned.  The veteran has expressed 
dissatisfaction with the ratings of both disabilities, and 
the ratings of both disabilities, including both "stages" of 
the right shoulder rating, remain on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's service 
connected lumbar spine disability has been manifested by 
forward flexion of the thoracolumbar spine to no less than 80 
degrees; incapacitating episodes are not shown; and 
separately ratable neurological impairment is not shown; 
combined thoracolumbar ranges of motion to 120 degrees or 
less or muscle spasms are not shown.  

2.  Throughout the appeal period, the veteran's right 
shoulder strain has not been shown to be manifested by 
limitation of arm motion at the shoulder level; objective 
evidence of painful motion was first noted on VA examination 
on April 18, 2005.  




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for lumbosacral strain 
with degenerative changes is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5237, 5242, 5243 (2007). 

2.  Initial "staged" ratings in excess of 0 percent prior to 
April 18, 2005 and/or in excess of 10 percent from that date 
are not warranted for the veteran's right shoulder strain.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.2, 4.6, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5024, 5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for lumbosacral strain with degenerative changes and for 
right shoulder strain, and assigned initial ratings and 
effective dates, statutory notice had served its purpose and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The June 2004 statement 
of the case (SOC) properly provided notice on the downstream 
issues of increased initial ratings.  (Notably, the veteran 
has not contested the effective dates assigned.)  The SOC 
provided notice contemplated by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008)(as applicable where the 
rating in question is the initial rating assigned with a 
grant of service connection).  A March 2005 letter provided 
notice of what evidence was needed to establish higher 
ratings, of the veteran's and VA's responsibilities in claims 
development, and that he should submit any pertinent evidence 
in his possession.  An August 2006 rating decision granted 
increased ratings.  The claims were again readjudicated by a 
November 2007 supplemental SOC.  Notice has been adequate.

Regarding VA's duty to assist, the veteran was afforded VA 
examinations in September 2003, April 2005, and October 2007.  
Madigan Army Medical Center records identified by the veteran 
have been obtained.  He has not identified any additional 
evidence pertinent to the claims.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Right shoulder impingement syndrome was noted during service 
in January 1990.  The veteran was treated for low back pain 
beginning in September 1999.

On VA examination in September 2003, the veteran reported 
that he had had no incapacitating episodes of back pain over 
the past 12 months.  Back pain had not impacted his job or 
his ability to do outside activities to any significant 
degree.  He continued to run 12 to 15 miles per week.  On 
examination, he had a normal gait.  No soft tissue swelling, 
point tenderness, or spasms were appreciated.  The examiner 
described "full" painless thoracolumbar motion.  Flexion 
was to 95 degrees; extension, 35 degrees; lateral bending, 45 
degrees to the right; rotation, 35 degrees to each side.  
Neurological examination was unremarkable.  The diagnosis was 
lumbosacral strain with degenerative changes, with minimal 
functional impairment.  

Examination of the right shoulder showed full painless 
motion, including 180 degrees of anterior flexion; and 
abduction and internal and external rotation to 90 degrees.  
The impression was right shoulder strain, episodic, currently 
asymptomatic, without current functional impairment.

The veteran was seen at the Madigan Army Medical Center in 
September 2004 and December 2004 for complaints of low back 
pain.  Lumbago was noted on both occasions.

On VA examination in April 2005, the veteran reported that he 
had missed several days from work in the past year due to 
flare-ups of back pain.  He used a treadmill once per week 
for approximately 20 minutes.  On examination, he had normal 
gait.  There were no muscle spasms.  Forward flexion was 0 to 
90 degrees; extension, 0 to 30 degrees; left and right 
lateral flexion 0 to 30 degrees; left and right lateral 
rotation 0 to 30 degrees.  Left-sided motions produced mild 
discomfort in the right flank area, as did flexion from 60 
degrees to 90 degrees; function was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  
Neurological examination was unremarkable and motor strength 
in the lower extremities was 5/5.  The impression was 
degenerative disease of the lumbosacral spine, with mild 
functional impairment.

At the April 2005 examination, the veteran reported that he 
had no restriction of right shoulder motion.  He reported 
discomfort that caused him to use his left arm for some 
activities.  On examination, inspection of the shoulder was 
grossly unremarkable.  The examiner was able to reproduce 
discomfort in the right shoulder with abduction to 90 
degrees.  Prior to that, the examiner had done range of 
motion maneuvers, including:  forward flexion, 180 degrees; 
anterior flexion, 180 degrees without pain; abduction 
discomfort was present from 160 to 180 degrees.  Function was 
not additionally limited by pain, fatigue, weakness, and lack 
of endurance.  The veteran was able to internally and 
externally rotate to 90 degrees with a mild amount of 
discomfort at the extreme of the arc in both planes.  Motor 
strength of all muscle groups of the right upper extremity 
was 5/5.

On the most recent VA examination in October 2007, the 
veteran reported burning back pain once per month, lasting 
for two weeks.  The pain traveled to his buttocks and the 
front of his thigh, and was relieved by medication and 
limitation of activities.  The spine condition did not cause 
incapacitation.  On examination, there was no evidence of 
radiating pain on movement.  There was no muscle spasm or 
tenderness.  Straight leg raising was negative bilaterally.  
Pain-free ranges of motion were:  flexion, to 80 degrees; 
extension, to 20 degrees; right and left lateral flexion, to 
30 degrees; right and left rotation, to 30 degrees.  Joint 
function of the spine was not further limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Neurological examination was within normal 
limits.

At the October 2007 examination, the veteran reported right 
shoulder stiffness and loss of range of motion.  He had 
shoulder pain approximately one day per week.  On 
examination, there was no sign of edema, effusion, weakness, 
tenderness, redness, heat, subluxation, or guarding of 
movement of the right shoulder.  There was pain-free motion 
of 170 degrees flexion and 170 degrees abduction.  External 
and internal rotation was to 90 degrees.  Joint function of 
the right shoulder was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Right shoulder X-ray was negative.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 U.S.C.A. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbosacral Strain

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Codes 5237 and 5242.  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined below), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  The current 10 percent rating contemplates forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine. 

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Code 5243 provides for intervertebral disc syndrome to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Note 1 following Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides: When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Under 
Code 5243, a 10 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  
A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes if 
such episodes had a total duration of at least four weeks but 
less than six weeks, during the past 12 months.  A 60 percent 
(maximum) rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

The veteran's low back disability is rated under Code 5242 
for degenerative arthritis of the spine.  To warrant the next 
higher (20 percent) rating under Code 5242, it must be 
manifested by forward flexion of the thoracolumbar spine 
limited to 60 degrees or less; or, combined range of motion 
of the thoracolumbar spine not greater that 120 degrees; or 
muscle spasm or guarding sufficient to cause gait or spine 
contour impairment.  The evidence of record does not show 
such manifestations at any time since November 1, 2003.  
Forward flexion was never limited to less than 80 degrees; 
combined ranges of motion of the thoracolumbar spine have 
consistently exceeded 200 degrees; and muscle spasms or 
guarding have not been clinically noted.  See October 2007 VA 
examination report.  

As there have been no reported incapacitating episodes, a 
rating in excess of 10 percent on that basis under Code 5243 
likewise is not warranted.  Additional factors that could 
provide a basis for an increase have also been considered.  
However, it is not shown that the veteran has any functional 
loss beyond that being currently compensated.  While VA 
examinations have noted the veteran's reports that repetitive 
use causes increases pain and limitation of motion, the 
rating assigned contemplates such degree of impairment.  38 
C.F.R. §§4.40, 4.45, Deluca, supra.  Furthermore, 
neurological findings have been normal.  In summary, a rating 
in excess of 10 percent is not warranted for any period of 
time since November 1, 2003, under any applicable criteria.  
The preponderance of the evidence is against this claim, and 
it must be denied. 

Right Shoulder Strain

The veteran's service connected right shoulder strain is 
currently rated under Codes 5024, 5201 (for tenosynovitis 
based on limitation of motion).  Given the nature of the 
symptoms shown (mostly pain in the shoulder joint) the Board 
finds this analogous rating appropriate.  38 C.F.R. § 4.20, 
4.71a.  Under Code 5201, the next higher (20 percent) rating 
is warranted for limitation of arm motion at the shoulder 
level.  See 38 C.F.R. § 4.71a, Code 5201.  Such limitation is 
not shown.  Notably, the currently assigned 10 percent rating 
is based on limitation due to painful motion; consequently, a 
higher rating based on limitation of motion/loss of function 
due to pain is not warranted.  Nor is there any showing of 
compensable painful motion prior to April 18, 2005 that would 
warrant a 10 percent rating prior to that date.  While the 
April 18, 2005 VA examination report noted objective findings 
of painful motion (leading to the 10 percent rating from that 
date), the September 2003 VA examination described the right 
shoulder as "asymptomatic".  Prior to April 18, 2005, there 
was no objective evidence of right shoulder impairment that 
would warrant a compensable rating.

ORDER

A rating in excess of 10 percent for lumbosacral strain with 
degenerative changes is denied.

An increase in the "staged" ratings (of 0 percent prior to 
April 18, 2005 and 10 percent from that date) for the 
veteran's right shoulder strain is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


